               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,              3:19-cr-00156-BR

          Plaintiff,                    OPINION AND ORDER


v.

GEORGE NICOLAE ONICESCU,

          Defendant.


SCOTT ASPHAUG
Acting United States Attorney
AMY E. POTTER
Assistant United States Attorney
405 E. Eighth Avenue
Suite 2400
Eugene, OR 97401
(541) 465-6771

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
SUSAN RUSSELL
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant George

Nicolae Onicescu’s Motion (#126) for A Sentence Reduction Under

18 U.S.C. § 3583(c)(1)(A) and the Cares Act.   The Court concludes

the record is sufficiently developed, and, therefore, oral

argument would not be helpful to resolve this Motion.   For the

reasons that follow, the Court DENIES Defendant's Motion.



                           BACKGROUND

     On December 19, 2019, Defendant and three codefendants were

charged in a Second Superseding Indictment with one count of

Conspiracy to Commit Bank Robbery in violation of 18 U.S.C.

§ 1349; one count of Counterfeit Access Device Fraud in violation

of 18 U.S.C. §§ 1029(a)(1), (c)(1)(a)(i); one count of Illegal

Possession of Device-Making Equipment in violation of 18 U.S.C.

§§ 1029(a)(4), (c)(1)(a)(ii); five counts of Bank Fraud in

violation of 18 U.S.C. §§ 1344; and five counts of Aggravated

Identity Theft in violation of 18 U.S.C. § 1028A.

     The government describes the criminal conduct underlying the

Second Superseding Indictment as follows:

          Defendant Onicescu and his co-conspirators
          installed sophisticated skimming devices on point
          of sale machines at various retailers to steal
          bank account information. They then used that
          information to create counterfeit access devices
          that they used to steal money from victims’
          accounts. In sum, defendant and others stole


2 - OPINION AND ORDER
             identity information that they used to steal money
             for their own benefit.

             Defendant was ultimately charged based on his
             involvement in the scheme to install skimmers on
             three different ATMs and the related use of
             various victims’ stolen account information.

Gov’t Resp. to Def.’s Mot. for A Sentence Reduction at 1-2.

     On October 19, 2020, Defendant pled guilty pursuant to a

Plea Agreement to the count of Conspiracy to Commit Bank Fraud

and to one count of Aggravated Identity Theft.

     On December 14, 2020, the Court sentenced Defendant to a 48-

month term of imprisonment and five years of supervised release.

     On February 25, 2021, Defendant filed a Pro Se Motion (#126)

for A Sentence Reduction Under 18 U.S.C. § 3583(c)(1)(A)(i) and

the Cares Act.

     On March 24, 2021, the Court appointed counsel to represent

Defendant.    The Court took Defendant’s Motion under advisement on

May 7, 2021.



                              DISCUSSION

     Defendant is currently housed at FCI Sheridan and has a

projected release date of October 15, 2022.    Defendant moves for

an order reducing his sentence to time served on the grounds that

he suffers from a serious medical condition and that he will not

be a danger to the community.

I.   FSA Compassionate-Release Standards


3 - OPINION AND ORDER
     “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting 18

U.S.C. § 3582(b)).   Compassionate release is an exception in

extraordinary cases.

     “For over thirty years, under the original statute, only the

BOP Director could file a § 3582(c)(1)(A) motion for a sentence

reduction on a defendant's behalf.   However, as part of the First

Step Act of 2018, [FSA] Congress amended § 3582(c)(1)(A) to allow

a defendant to seek a reduction directly from the court.”    United

States v. Aruda, No. 20-10245, 2021 WL 1307884, at *2 (9th Cir.

Apr. 8, 2021).   Specifically, the FSA amended 18 U.S.C.

§ 3582(c)(1)(A) to provide:

          [T]he court . . . upon motion of the defendant
          after the defendant has fully exhausted all
          administrative [remedies] or the lapse of 30 days
          from the receipt of such a request by the warden
          of the defendant's facility, whichever is earlier
          may reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that–

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                 * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

FSA, 132 Stat. 5194, Pub. L. No. 115-391 (2018)(emphasis added).

4 - OPINION AND ORDER
Congress, however, did not provide any “statutory definition of

‘extraordinary and compelling reasons.’      Instead, Congress stated

. . . the Sentencing Commission, ‘in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction.’”    Aruda, 2021 WL 1307884, at *3.

     Application Note 1 to United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13 sets out the Sentencing Commission’s

policy statement regarding “[r]eduction[s] in [t]erm[s] of

[i]mprisonment Under 18 U.S.C. § 3582(c)(1)(A)” as follows:

           1.   Extraordinary and Compelling Reasons.-
                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                 (A) Medical Condition of the Defendant.--

                                     * * *

                      (ii) The defendant is--

                           (I) suffering from a serious
                           physical or medical condition,

                                     * * *

                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he . . . is not expected to
                 recover.

That policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or


5 - OPINION AND ORDER
to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).    U.S.S.G.

§ 1B1.13(2).   The Sentencing Commission, however, “has not

updated § 1B1.13 since the [FSA] amended § 3582(c)(1)(A).     The

current version of § 1B1.13 refers only to motions filed by the

BOP Director, and does not reference motions filed by a defendant

as now allowed under § 3582(c)(1)(A).”    Aruda, 2021 WL 1307884,

at *3.

     After the FSA amended § 3582(c)(1)(A) district courts across

the country were split on whether § 1B1.13(1) was an “applicable

policy statement[] issued by the Sentencing Commission” as to

motions for compassionate release filed by defendants rather than

by the BOP.    The Ninth Circuit addressed this split in Aruda:

          (1) the text of § 3582(c)(1)(A) . . . only
          requires courts to consider “applicable” policy
          statements by the Sentencing Commission; (2) the
          text of U.S.S.G. § 1B1.13, . . . begins “[u]pon
          motion of the Director of the Bureau of Prisons”;
          (3) the text of Application Note 4 to § 1B1.13,
          . . . states . . . “[a] reduction under this
          policy statement may be granted only upon motion
          by the Director of the Bureau of Prisons pursuant
          to 18 U.S.C. § 3582(c)(1)(A)”; (4) the text of
          Application Note 1(D) to § 1B1.13, . . . is a
          catch-all provision allowing only the “Director of
          the Bureau of Prisons” to determine “other”
          extraordinary and compelling reasons; and (5) the
          legislative history of the First Step Act's
          compassionate-release amendment . . . sought to
          expand and expedite compassionate-release motions
          because they had seldom been brought by the BOP.

Aruda, 2021 WL 1307884, at *4 (citations omitted).     Ultimately

the Ninth Circuit concluded “the Sentencing Commission has not

6 - OPINION AND ORDER
yet issued a policy statement applicable to § 3582(c)(1)(A)

motions filed by a defendant,” and, therefore, “the current

version of U.S.S.G. § 1B1.13 is not an ‘applicable policy

statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.”   Id.   The Ninth Circuit, however, concluded the

“Sentencing Commission's statements in U.S.S.G. § 1B1.13 may

inform a district court's discretion for § 3582(c)(1)(A) motions

filed by a defendant, but they are not binding.”     Id. (citing

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)).

Pursuant to Aruda this Court concludes the policy statement in

U.S.S.G. § 1B1.13 is merely advisory rather than mandatory in the

context of motions for compassionate release brought pursuant to

§ 3582(c)(1)(A) by defendants rather than by the BOP.    This

Court, therefore, will only consider the criteria set out in

§ 1B1.13 as advisory when evaluating Defendant’s Motion for

Compassionate Release.

II. The Court’s Authority to Modify Defendant’s Sentence

     As noted, “‘[a] judgment of conviction that includes [a

sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”     Dillon, 560 U.S. at 824–25 (quoting 18 U.S.C.

§ 3582(b)).   See also United States v. Penna, 319 F.3d 509, 511

(9th Cir. 2003)(courts generally may not correct or modify a

prison sentence after it has been imposed unless expressly


7 - OPINION AND ORDER
permitted by statute or by Federal Rule of Criminal Procedure

35).   As also noted, the FSA provides a limited exception for

courts to modify a final judgment of conviction “upon motion of

. . . the defendant after the defendant has fully exhausted all

administrative [remedies].”   18 U.S.C. § 3582(c)(1)(A).

       The parties agree Defendant has exhausted his administrative

remedies because on December 29, 2020, he submitted a request for

compassionate release to the Warden of FCI Sheridan and the

Warden has not responded.

       The Court also concludes on this record that it has the

authority to decide Defendant’s Motion pursuant to the FSA.

III. Defendant’s Medical Condition

       Defendant asserts he has a serious medical condition within

the meaning of U.S.S.G. § 1B1.13(1)(A).

       As noted, an extraordinary or compelling reason for

compassionate release exists when a defendant is “suffering from

a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”    Application Note to

U.S.S.G. § 1B1.13(1)(A).

       Defendant notes there have been confirmed cases of COVID-19

at FCI Sheridan.   Defendant asserts he falls into the category of

inmates who are at a heightened risk of serious illness from


8 - OPINION AND ORDER
COVID-19 even though he is only 27 years old because he has

asthma and “an extensive history of smoking.”   Def.’s Reply at 7.

     The government does not dispute there have been confirmed

cases of COVID-19 at FCI Sheridan in the past, but there were not

any confirmed cases of COVID among inmates as of May 17, 2021.

See https://www.bop.gov/coronavirus/.    The government also notes

Defendant’s Bureau of Prison (BOP) medical record does not

reflect Defendant has asthma.   Specifically, Defendant’s medical

record does not contain any diagnosis of asthma, prescription of

asthma medication, or indication by Defendant that he suffers

from asthma.   Finally, the government points out that Defendant

does not allege nor does the record reflect he suffers from

moderate-to-severe asthma, and, therefore, Defendant’s health

condition does not satisfy the extraordinary and compelling

standard for compassionate release.

     The Ninth Circuit has not addressed whether an individual

who has less than moderate-to-severe asthma satisfies the

extraordinary and compelling standard.   Judges in this District

as well as other district courts in the Ninth Circuit, however,

have held inmates with less than moderate-to-severe asthma have

not established they are “subject to a serious or unrecoverable

condition that substantially diminishes [their] ability to

provide self-care within a BOP facility” or that their condition

constitutes extraordinary and compelling reasons for


9 - OPINION AND ORDER
compassionate release.   See, e.g., United States v. Griffiths,

No. 3:18- CR-00397-JO, 2021 WL 1723651, at *3 (D. Or. Apr. 30,

2021)(“Griffiths has not made the necessary showing that

‘extraordinary and compelling reasons’ justify compassionate

release.   At 32 years old, Griffiths's age does not put him in

the category of people who are more likely to get severely ill

from COVID-19.   People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited

April 30, 2021).   And Griffiths does not allege that his asthma

is moderate to severe, which could make him more likely to get

severely ill from COVID-19.”); United States v. McGregor,

No. 6:18-CR-00490-AA, 2021 WL 142284, at *2 (D. Or. Jan. 15,

2021)(denying the 35-year-old defendant’s motion for

compassionate release on the ground that the defendant’s medical

conditions, including asthma, are well-controlled); United States

v. Wesson, No. 2:19-CR-00051-TLN, 2021 WL 1600319, at *2 (E.D.

Cal. Apr. 23, 2021)(“Although BOP medical records . . . confirm

that Defendant [age 37] suffers from asthma, there is no

indication as to whether Defendant's asthma is ‘moderate to

severe[,]’ . . . [and, therefore,] Defendant has not shown that

he is subject to a serious or unrecoverable condition that

substantially diminishes his ability to provide self-care within

a BOP facility.”); United States v. Hernandez, No. CR14-5105 BHS,


10 - OPINION AND ORDER
2021 WL 1313173, at *4 (W.D. Wash. Apr. 8, 2021)(“The CDC

recognizes that chronic lung conditions, such as asthma if it is

moderate to severe, can increase the risk of severe illness from

COVID-19.   But Hernandez's alleged asthma does not rise to that

level.   Furthermore, Hernandez is 35 years old, lessening his

risk of severe illness. . . .   Hernandez has thus not established

extraordinary and compelling reasons warranting compassionate

release.”); United States v. Decano, No. CR 07-00608 HG, 2021 WL

1095979, at *6 (D. Haw. Mar. 22, 2021)(denying the defendant’s

motion for compassionate release noting “review of Defendant's

medical records demonstrates there has been no diagnosis of

moderate or severe asthma that would support his immediate

release.    As of June 1, 2020, Defendant's asthma was determined

to be controlled.”); United States v. Collins, No. 19-CR-397-GPC,

2021 WL 961645, at *3 (S.D. Cal. Mar. 15, 2021)(“The Court finds

that Collins has not demonstrated he suffers from a medical

condition that renders him at higher risk for severe illness were

he to contract the coronavirus.   Moderate-to-severe asthma is

identified by the Centers for Disease Control and Prevention

(CDC) as a condition that might increase the risk of severe

injury for those who contract COVID-19. . . .   But Collins's

medical records do not reflect he receives any treatment for his

asthma, suggesting that the condition is not moderate or

severe.”); United States v. Williams, No. CR1701279001PHXDLR,


11 - OPINION AND ORDER
2021 WL 321904, at *3 (D. Ariz. Feb. 1, 2021)(denying the

defendant’s motion for compassionate release noting “Defendant's

other . . . health conditions fall short of being placed in even

the ‘might be at increased risk’ category.   Although severe to

moderate asthma might lead to an increased risk, Defendant's

medical records indicate that his asthma is neither moderate nor

severe.”).   Moreover, the CDC recently revised its guidelines and

moved individuals with asthma from the category “are at increased

risk” to the lower tier of “might be at increased risk.”     See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html.

     In addition, judges in this District have concluded a

history of smoking in combination with other health conditions

does not establish an extraordinary and compelling reason

justifying compassionate release.   See, e.g., United States v.

Coilton, No. 1:18-CR-00338-MC, 2021 WL 1197748, at *2 (D. Or.

Mar. 29, 2021)(denying motion for compassionate release filed by

a 25-year old inmate with obesity, asthma, and a history of

smoking); United States v. Benham, No. 3:19-CR-00146-HZ-1, 2021

WL 1147145, at *2 (D. Or. Mar. 25, 2021)(denying motion for

compassionate release of a 55-year old inmate with “past latent

tuberculosis infection, seizures, hypertension, Hepatitis C,

bipolar disorder, gastroesophageal reflux disease with gastritis,

pancreatitis,” and a history of smoking and IV drug use); United


12 - OPINION AND ORDER
States v. Mata, No. 3:15-CR-00044-JO-15, 2021 WL 851876, at *2

(D. Or. Mar. 5, 2021)(finding the defendant’s “20-year history of

smoking is of concern,” but noting the defendant “is

asymptomatic.   He has not complained of any respiratory issues

relating to his smoking history and presumably he has not smoked

since entering the prison system in 2016.”   Accordingly, the

defendant’s history of smoking in combination with his other

medical conditions has “not substantially diminished his ‘ability

to provide self-care within the environment of a correctional

facility and from which he is not expected to recover.’    U.S.S.G.

§ 1B1.13(ii).   Thus, Mata has not carried his burden to

demonstrate extraordinary or compelling reasons justifying his

compassionate release.”).

     Here Defendant is not in the age group that is considered to

be at increased risk of severe illness from COVID-19.    In

addition, the Court finds the above cases regarding less than

moderate-to-severe asthma and a history of smoking to be

persuasive and adopts their reasoning.   Accordingly, on this

record the Court concludes Defendant has not established an

extraordinary or compelling reason for compassionate release

exists in this case.   The Court, therefore, DENIES Defendant’s

Motion For Compassionate Release.

     Because the Court has concluded Defendant has not

established he suffers from a sufficiently serious medical


13 - OPINION AND ORDER
condition, the Court does not address whether Defendant would be

a danger to the community if he were released.    The Court,

however, notes the sophistication and extent of the crimes to

which Defendant pled guilty and the fact that he has prior

criminal charges in France for similar conduct would weigh

heavily in considering whether Defendant would be a danger the

community.



                           CONCLUSION

     For these reasons, the Court DENIES Defendant’s Motion

(#126) for A Sentence Reduction Under 18 U.S.C. § 3583(c)(1)(A)

and Cares Act.

     IT IS SO ORDERED.

     DATED this 18th day of May, 2021.



                              /s/ Anna J. Brown


                         ANNA J. BROWN
                         United States Senior District Judge




14 - OPINION AND ORDER
